Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions

1.	The telephone interview has been conducted with Mr. Justin I. King, Reg. No. 50,464 on 03/24/2022. This application contains claims directed to two patentably distinct groups:

Group 1, claims 1-7 and 14-20 directed to “an electronic device, comprising: an antenna, configured to receive a packet; and a Bluetooth chip, configured to identify whether the packet is a 5retransmitted packet according to a header of the packet after identifying that the packet is an ACL packet in a receive slot to accordingly determine whether to stop continuously receiving payload of the packet in the receive slot”.

Group 2, claims 8-13 directed to “a Bluetooth (BT) chip, comprising: an antenna, configured to receive a packet and generate a received signal accordingly; an RF receiver, configured to perform analog processing on the received 5signal corresponding to a receive slot and generate a digital signal; a modem, configured to perform digital processing on the digital signal corresponding to the receive slot and generate a demodulated packet; and a BT controller, configured to identify whether the demodulated packet is a retransmitted packet to accordingly determine to early turn off at least one of the 10RF receiver and the modem in the receive slot”.

Applicant elects to prosecute group 1 corresponding to claims 1-7 and 14-20, is acknowledged.

Specification

2.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d) (1) and MPEP § 608.01(o).  Correction of the following is required: 

Consider claims 2, 9 and 15, the abbreviation “SEQN” is not described in the specification. The abbreviation should be explained for what it is stand for.

Claim Rejections - 35 USC § 102

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-7 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hien et al. (U.S. PAT. 6,945,461 hereinafter, “Hien”).

Consider claim 1, Hien teaches an electronic device, comprising: an antenna, configured to receive a packet (col. 10, lines 39-53); and a Bluetooth chip, configured to identify whether the packet is a 5retransmitted packet according to a header of the packet (fig. 5, col. 10, line 26 through col. 11 line 3) after identifying that the packet is an 

Consider claim 2, Hien further teaches wherein the Bluetooth chip is configured to identify whether the packet is the retransmitted packet according to 10an SEQN bit of the header (col. 10, lines 14-21).  

Consider claim 3, Hien further teaches wherein the Bluetooth chip is further configured to identify and record whether a CRC check of a previous packet is passed (col. 9, lines 14-18).  

Consider claim 4, Hien further teaches wherein when identifying that the 15packet is the retransmitted packet, the Bluetooth chip stops continuously receiving the payload of the packet in the receive slot and transmits an ACK in a transmit slot next to the receive slot (col. 10, line 26 through col. 11 line 3).  

Consider claim 5, Hien further teaches wherein the electronic device is a slave device of a Bluetooth communication system (col. 9, lines 31-40).  

20 Consider claim 6, Hien further teaches wherein when identifying that the packet is the retransmitted packet, the Bluetooth chip stops continuously receiving the payload of the packet in the receive slot, and does not transmit an ACK or transmits an NACK in a transmit slot next to the receive slot (col. 10, line 26 through col. 11 line 3).  

Consider claim 7, Hien further teaches wherein 25the electronic device is a primary slave device of a Bluetooth communication system, and the Bluetooth chip does not 

Consider claim 14, the previous rejections of claim 1 apply mutatis mutandis to corresponding claim 14.

Consider claim 15, the previous rejections of claim 2 apply mutatis mutandis to corresponding claim 15.

Consider claim 16, the previous rejections of claim 3 apply mutatis mutandis to corresponding claim 16.

Consider claim 17, Hien further teaches a second electronic device, wherein the master device is configured to transmit an identical packet while not receiving an ACK of at least one of the first electronic device and the second 20electronic device (col. 10, lines 14-21).  

Consider claim 18, the previous rejections of claim 4 apply mutatis mutandis to corresponding claim 18.

Consider claim 19, Hien further teaches a second electronic device, wherein the first electronic device is a primary slave device, the second electronic device is a secondary slave device, and 13the master device is configured to transmit an identical 

Consider claim 20, Hien further teaches wherein when identifying that the packet is the retransmitted packet and that a secondary ACK 5from the second electronic device is not received, the first electronic device stops continuously receiving the payload of the packet in the receive slot, and does not transmit the ACK or transmits the NACK in a transmit slot next to the receive slot (col. 10, line 26 through col. 11 line 3).

Conclusion

5.	Any response to this action should be mailed to:
		Mail Stop_________ (Explanation, e.g., Amendment or After-final, etc.)
			Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Facsimile responses should be faxed to:
(571) 273-8300
Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22313

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maung Nay A. can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information Consider the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/TUAN H NGUYEN/Primary Examiner, Art Unit 2649